PER CURIAM.
Held, without passing upon the sufficiency of the allegations of plaintiff’s complaint upon this appeal, the same not having been demurred to, that the order appealed from should be modified, so as to read as follows: “It is hereby ordered that the said defendant, the Wrought Iron Range Company, and its agents, attorneys, servants, and all others acting in aid or assistance of it, and each and every of them, be, and they are hereby, restrained, prohibited, and enjoined, under the penalties of law prescribed, from preceding or following in close range any employé’s team or teams of plaintiff with employé’s team or teams, in such manner as to hinder, obstruct, harass, or intimidate plaintiff and its employes in the free use of the highway, and from in any other way occupying said highway in such manner as to hinder, obstruct, harass, or intimidate plaintiff and its employes in the free use thereof; except as hereinafter provided, from approaching and speaking to any actual or proposed customer or customers of the plaintiff, so" long as said plaintiff’s agents or servants are personally present and engaged in selling or negotiating the sale of a range or stove, and for the purpose of defeating a sale by the plaintiff, (this prohibition, however, not to interfere with any attempt by defendant or its agents, in any lawful, peaceful, and ordinary method, to persuade any person or proposed customer to buy its ranges, instead of plaintiff’s); from resorting to any species of threats, intimidation, force, or fraud, or any conduct which would imply threats, intimidation, coercion, or force, for the purpose of preventing plaintiff from selling its stoves and ranges, and carrying on its business of selling stoves and ranges from wagons; from in any manner touching or interfering with the horses, wagons, harnesses, and property of plaintiff; and especially from procuring persons and proposed customers of plaintiff to reject its offers of sale of ranges by making counter offers of sale of defendant’s ranges at lower prices and upon other more advantageous terms, and which orders, when received, defendant will not fill,” — and that, as so modified, said order be affirmed, without costs to either party as against the other.